Citation Nr: 0625433	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  01-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of umbilical hernia.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of 
circumcision.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2000, a statement of the case was issued in March 
2001, and a substantive appeal was received in April 2001.

In June 2006, the veteran was afforded a Board hearing at the 
RO.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2006 Board hearing, the veteran reported that he 
had been treated at Georgia Baptist Hospital in Atlanta from 
around 1974 through 1983.  The record reflects that in August 
2001 an attempt was made by the RO to retrieve medical 
records from the insurance provider identified by the veteran 
in connection with the treatment at Georgia Baptist Hospital; 
the insurance provider replied in September 2001 that it did 
not keep medical records on file and that the medical 
providers should be contacted directly.  It is not clear from 
the record that an attempt has yet been made to obtain 
treatment records for the veteran from Georgia Baptist 
Hospital.  As the veteran has specifically identified this 
institution during his hearing as a place where he received 
medical treatment that may be pertinent to his claims, an 
attempt should be made to obtain relevant records from this 
hospital to be included in the claims file.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet.App. 1 (2006) which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006)).  In 
addition, VA must consider the bases for the prior denial and 
respond with a notice letter that describes what evidence 
would be needed to substantiate the element or elements that 
were found to be insufficient to establish service connection 
in the previous denial.  Such notice to the veteran is 
essential since the question of materiality depends on the 
basis on which the prior denial was made and the failure to 
notify a claimant of what would constitute material evidence 
would be prejudicial to the claimant.  As the matter is being 
remanded for further development, the Board finds it 
reasonable to give additional notice to expressly comply with 
the Kent decision with regard to the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of umbilical 
hernia.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter, in accordance with the 
guidance of the recent Kent decision 
concerning VCAA notice in cases involving 
new and material evidence, concerning the 
issue of whether new and material evidence 
has been received to reopen the claim of 
service connection for residuals of 
umbilical hernia.

2. The RO should take appropriate action 
to request copies of all relevant post-
service medical records from Georgia 
Baptist Hospital in Atlanta from 1974 to 
1983.  If these records are unavailable, 
it should be noted in the claims file.

3. After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefits remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


